Citation Nr: 9906740	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-46 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of right 
wrist fracture, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1956 to July 1960 
and from December 1960 to May 1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In January 1997, the Board remanded the case to the RO 
for additional development, and it has now been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

The veteran's residuals of a fracture of the right wrist are 
manifested primarily by limitation of motion of the wrist 
with complaints of pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for residuals of a fracture of 
the right wrist is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is at least 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence pertaining to 
the history of the veteran's service-connected residuals of a 
fracture of the right wrist and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Disability ratings are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4, Schedule for Rating Disabilities (Rating 
Schedule) (1998).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco, 7 Vet. App. at 58.  
Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69 
(1998).  

Briefly, service medical records show that in late March 1960 
the veteran fell on his outstretched right wrist and 
experienced pain and swelling on the ulnar side of the wrist.  
X-ray examination of the right wrist revealed an avulsion 
type fracture of the styloid tip of the ulna with minimal 
displacement of the segment.  In mid-May 1960, a follow-up 
X-ray examination for evaluation of the chip fracture of the 
styloid process of the right ulna showed good positioning and 
adequate callus formation and healing.  

The veteran filed his original service connection claim in 
March 1973.  At a VA orthopedic examination in May 1973, the 
physician noted that the veteran was right handed.  The 
veteran gave a history of having fractured his right wrist 
and being unable to use it to lift heavy objects.  He said he 
was otherwise asymptomatic.  On examination, there was no 
swelling, tenderness or loss of motion.  There was good grip 
in the right hand.  The diagnosis was symptomatic residuals 
of old fracture of the right wrist.  In the report of a May 
1973 X-ray study of the right wrist, the radiologist stated 
that the bony structures and soft tissues appeared 
unremarkable.  He said no definite evidence of a fracture, 
new or old, was appreciated.  In a July 1973 rating decision, 
the RO granted service connection for fracture, styloid tip 
of ulna, and assigned a noncompensable rating.  

The RO continued the noncompensable rating in an unappealed 
rating decision dated in October 1986.  The RO also continued 
the noncompensable rating in a rating decision dated in April 
1991.  The veteran appealed, and in a decision dated in 
September 1992, the Board granted a 10 percent rating for the 
right wrist fracture residuals.  The Board found that 
outpatient records and a March 1991 VA examination report 
showed that the veteran's right wrist fracture residuals were 
manifested by pain on motion, tenderness, weakened right hand 
grip, limitation of motion and arthritis.  

The veteran filed his current increased rating claim in 
September 1993 and stated that he felt his right wrist 
disability had worsened since he had been awarded the 10 
percent rating in 1992.  He said that he had more pain, less 
ability to move his wrist, and he also stated that he felt 
his wrist was getting weaker.  VA outpatient records show 
that in April 1993 the veteran complained of pain in his 
right wrist for two days.  He denied recent trauma to the 
wrist.  On examination, there were guarding of the right 
wrist and tenderness with palpation.  There was no obvious 
decrease in range of motion.  Grip was 4/5 on the right and 
5/5 on the left.  There was no obvious swelling, increased 
heat or erythema of the right wrist.  The diagnosis was 
questionable arthritic right wrist.  The physician prescribed 
Trilisate.  When seen in the orthopedic clinic in August 
1993, the veteran complained of ulnar-sided diffuse right 
wrist pain.  X-rays were reportedly negative.  The examiner 
noted that the veteran had been discharged recently from a 
private hospital with Guillain-Barre Syndrome with 
questionable residual weakness of the upper extremities.  The 
assessment was right wrist pain of unknown etiology.  The 
plan was:  continue Trilisate; brace; and physical therapy.  

At a VA orthopedic examination in February 1994, the veteran 
complained of severe pain in the right wrist area, including 
the hand.  On examination, the veteran guarded the motion of 
his right hand and right wrist.  He complained of marked 
tenderness when the wrist was palpated.  The veteran held the 
hand in a somewhat ulnar deviated position, and exhibited no 
motion of the wrist at all.  There was swelling of the wrist, 
and there was thickening of the palm of the hand even though 
the veteran had not worked in a number of years.  He made a 
poor fist and had no grip in the right hand.  The diagnosis 
was residuals of styloid fracture of the tibia [sic tip] of 
the ulna, right.  The examining physician commented that he 
was not sure that much of the findings on examination could 
be related to the veteran's original injury.  He noted that 
the veteran was a diabetic and had some type of generalized 
neurologic problem.  The physician stated that it was unusual 
for this type of fracture to present with this type of 
symptomatology and that it was possible that the veteran had 
diabetic neuropathy or some type of reflex sympathetic 
dystrophy.  

At a VA orthopedic examination in March 1994, the veteran 
reported that he experienced an aching pain that ran up the 
dorsal surface of his right forearm from the styloid process.  
He also said he experienced a pain that ran down between the 
4th and 5th metacarpals.  The veteran said that any motion of 
the right wrist was painful and that it was painful during 
rainy overcast weather.  On examination, the veteran was very 
protective of the right wrist.  There was tenderness over the 
styloid process, as well as proximal and distal to it.  There 
was dorsiflexion of the right wrist to 40 degrees before pain 
limitation.  Palmar flexion was to 10 degrees before pain 
limitation.  There was radial deviation to 20 degrees, and 
there was ulnar deviation to 10 degrees.  The physician 
stated that X-rays had been performed in August 1993 with 
three views, and there was no obvious bony abnormality 
detected.  The clinical diagnosis was remote history of 
fracture of the styloid tip of the ulna with normal X-rays 
and limitations as described.  The physician stated that it 
was quite unusual to have the degree of symptomatology that 
the veteran had from a fracture of this type.  

At a VA neurology examination in November 1994, the veteran 
gave a history of right wrist pain since his fracture in 
service.  He said that in the last two years he had numbness 
in the right hand, especially the 4th and 5th fingers, and 
also weakness.  The veteran stated he could not push with his 
right hand and that he could not lift objects.  The veteran 
gave a history of having been paralyzed all over about a year 
and a half before the examination.  He said he was left with 
left leg weakness.  On examination, there was no atrophy in 
the right hand.  The physician stated there was no definite 
weakness in the right hand, as the examination was limited by 
pain.  There was no sensory deficit in the right arm, and 
pinprick sensation was normal all over.  The impression 
included remote right wrist injury.  The physician stated 
that on clinical examination there was no evidence of any 
definite nerve damage of the right wrist.  The veteran did 
not report for a requested electromyography study.  

At a hearing at the RO in March 1995, the veteran testified 
that at the previous VA examination his right wrist was 
extremely painful when the doctor bent and moved it.  The 
veteran testified that because of his wrist pain he could not 
operate power tools required in his previous work as an 
electrician and machine tool technician.  He testified that 
he had last worked in 1986 and had stopped working because of 
bipolar disorder.  He said that he especially had pain in his 
wrist during rainy weather and that he had numbness in his 
wrist all the time.  In addition, he testified that his right 
wrist was weak to the point of not using it.  He testified 
that he wore a brace to remind him not to try to use his 
right hand to grab or push, or to try to catch things.  The 
veteran testified that his right wrist condition was getting 
worse each day.  

At a VA neurology examination in May 1998, the physician 
noted that the veteran's medical history was significant for 
diabetes mellitus and hypertension.  She also noted that the 
veteran had a stroke in September 1996, which left him weak 
on the left side and that he also had a stroke in October 
1996, which left him weak on the right side with Broca's 
aphasia.  There was also a history of an undetermined viral 
illness, which left him with nerve damage in 1993 or 1994.  
On examination, the veteran was generally weak throughout on 
the right.  None of his intrinsic hand muscles rated more 
than a 4+/5, but the balance of his arm muscles were also 
4+/5.  He had diminished pinprick in a stocking glove fashion 
from the fingertips to the mid elbow region.  The physician 
stated that because the veteran was anxious about his wrist 
being moved, she had the veteran move the wrist himself.  The 
veteran had full and active range of motion to the same 
apparent degree that he had had in his previous examinations 
reported in his claims file.  The physician's diagnostic 
impression was that the veteran had right hand weakness 
secondary to his stroke.  There was no evident weakness 
secondary to his fracture.  

The physician stated that she did not see any evidence of 
pain when she was doing the examination or when she allowed 
the veteran to manipulate his wrist himself.  The physician 
further stated that she saw no evidence of objective pain or 
functional loss due to pain.  She said that when she asked 
the veteran whether he had pain he did grab the wrist and say 
yes, but during the balance of the examination he did not 
exhibit any evidence of pain.  The physician also stated that 
the veteran did not describe any flare-ups, and it did not 
appear that he had any additional problems if there were 
flare-ups.  She said that the current impairment in the 
veteran's right hand seemed to be completely due to the 
stroke he suffered in the fall of 1996.  Finally, the 
physician stated that she did not believe that the fracture 
of the wrist would markedly impair the veteran's ability to 
work.  She said he was completely disabled because of having 
had bilateral strokes and having a profound expressive 
aphasia.  

At a VA orthopedic examination in May 1998, the veteran 
complained of pain in his right wrist in cold, damp, rainy 
weather.  He said that when this was happening he had trouble 
finding a comfortable position, sometimes making it difficult 
to sleep at night and sometimes interfering with his 
activities of daily living.  He also said that occasionally 
his hand would "open up" when lifting things, regardless of 
their weight, and that he sometimes dropped the object.  The 
physician noted the veteran's history of strokes and that the 
veteran was wheelchair bound.  The veteran reported that when 
his wrist flared up, this caused some interference in 
propelling the wheelchair.  On examination, there was no 
tenderness to palpation of the wrist.  The right wrist 
actively dorsiflexed from 0 to 15 degrees; palmar flexion was 
from 0 to 40 degrees; radial deviation was from 0 to 5 
degrees; and ulnar deviation was from 0 to 30 degrees.  
Passive motions were:  dorsiflexion from 0 to 40 degrees; 
palmar flexion from 0 to 60 degrees; radial deviation from 0 
to 15 degrees; and ulnar deviation from 0 to 40 degrees.  The 
physician stated that the veteran was not experiencing pain 
at the time of the examination and it was therefore not 
possible to evaluate him during a flare-up.  In addition, the 
physician noted that the veteran was unable to follow 
directions for repetitive testing.  Relative to the hands, 
each of the fingers was able to approximate the median 
transverse fold, and the thumb was able to approximate each 
of the fingers.  Grip strength was diminished at 4+/5.  The 
diagnosis was residuals of right wrist fracture.  The 
physician stated that he would not consider the right wrist 
disabling except for moderate to heavy manual labor.  He 
stated that the veteran was clearly disabled form a 
neurologic standpoint.  

VA X-rays of the right wrist taken in May 1998 showed no bony 
abnormality and no fracture.  The reporting physician stated 
that this had not changed since 1990.  He said there probably 
had been a fracture earlier than 1990, which healed by the 
time the film was done in 1990.  

Review of the evidence outlined above shows that the 
veteran's residuals of a fracture of the right wrist are 
manifested primarily by limitation of motion of the wrist 
with complaints of pain.  The right wrist involves the 
veteran's major extremity as examination reports have 
indicated that he is right handed.  

Full range of motion of the wrist includes dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees and radial deviation to 20 degrees; forearm pronation 
ranges from 0 degrees to 80 degrees, and forearm supination 
ranges from 0 degrees to 85 degrees.  38 C.F.R. § 4.71a, 
Plate I (1998).  Limitation of dorsiflexion of either wrist 
to less than 15 degrees or limitation of palmar flexion of 
either wrist in line with the forearm warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

None of the examination reports show that dorsiflexion of the 
veteran's right wrist is limited to less than 15 degrees or 
that palmar flexion is limited to in line with the forearm, 
and it is indisputable that the degree to which the motion of 
the veteran's right wrist is limited does not meet the 
requirements for a compensable rating under Diagnostic Code 
5215.  However, with consideration of tenderness of the right 
wrist noted at some of the examinations, the veteran's 
complaints of pain, motion limitation shown in multiple 
planes (including ulnar and radial deviation as well as 
palmar flexion and dorsiflexion) and application of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain, 38 C.F.R. 
§ 4.45 regarding weakness, fatigability incoordination or 
pain on movement of a joint and 38 C.F.R. § 4.59 regarding 
painful motion, the Board concludes that the currently 
assigned 10 percent rating under Diagnostic Code 5215 fairly 
represents the degree of disability associated with the 
residuals of the right wrist fracture.  

Other diagnostic codes related to impairment of the wrist, 
which would allow schedular ratings higher than 10 percent, 
require malunion or nonunion of the ulna or radius, 
impairment of supination or pronation of the forearm, 
interference with finger movements or ankylosis or the wrist.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5211 - 5214 (1998).  
In this case, X-rays have not shown evidence of a healed 
fracture, much less malunion or nonunion of either the ulna 
or radius, and there is no indication that the fracture 
residuals include impairment of supination or pronation of 
the forearm, nor has interference with finger movements been 
shown.  Additionally, the Board notes that the code for 
ankylosis, which includes 30 percent and higher ratings for 
ankylosis of the wrist of the major extremity, is not 
applicable here, as bony fixation of the right wrist has not 
been shown.  Under the circumstances, the evidence presents 
no basis on which a schedular rating in excess of 10 percent 
may be awarded.  

The Board has also considered whether the increased rating 
claim should be referred to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1998).  Although physicians have 
stated that the residuals of the fracture of the right wrist 
would be disabling for moderate to heavy manual labor, the 
currently assigned evaluation contemplates industrial 
impairment, the demonstrated manifestations of the disability 
are consistent with the assigned evaluation and there is no 
evidence that the veteran has at any time been hospitalized 
due to his right wrist fracture residuals.  In the Board's 
judgment, the record does not indicate that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
318, 227 (1995).  


ORDER

An increased rating for residuals of right wrist fracture is 
denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


